 Case 2:19-cv-02879-VAP Document 9 Filed 04/15/19 Page 1 of 1 Page ID #:21



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

ALPHA CAPITAL ANSTALT , et al.                         PREVIOUS CASE NUMBER: 2:19−mc−00037 UA
                                       PLAINTIFF(S)
                                                       CURRENT CASE NUMBER: 2:19−cv−02879 VAP

       v.
IMAGING3, INC.
                                                       X NOTICE OF NEW CASE NUMBER
                                    DEFENDANT(S).
                                                       X NOTICE OF JUDGE ASSIGNMENT



X This case is hereby converted from case type MC to case type CV . This action is necessary because:

          the incorrect case type was used at case opening.
        X subsequent filings have changed the nature of the case.

A new case number has therefore been assigned to this case. The previous number, 2:19−mc−00037 UA is
hereby terminated.


X This case has been assigned to:     X   District Judge Virginia A. Phillips
                                          Magistrate Judge

Most district judges in the Central District of California refer all discovery-related motions to the assigned
magistrate judge pursuant to General Order No. 05-07. If this case has been assigned to Judge Manuel L. Real,
discovery-related motions should generally be noticed for hearing before the assigned district judge.
Otherwise, discovery-related motions should generally be noticed for hearing before the assigned magistrate
judge. Please refer to the assigned judges’ Procedures and Schedules, available on the Court’s website at
www.cacd.uscourts.gov/judges-requirements, for additional information.

If this Notice indicates that any judge has been newly assigned to the case, any party who has previously
filed documents electronically in the case but not yet provided mandatory chambers copies of those
documents pursuant to L.R. 5-4.5 must immediately provide such copies to the newly assigned judge(s). In
addition, the party who filed the case-initiating document in this case must serve a copy of this Notice on
every party served with the case-initiating document who has not yet appeared in the case.


                          As a result of the change(s) listed above,
               the case number on all future documents must read as follows:
                                          2:19−cv−02879 VAP
             All future documents must be filed under this case number,
      and must reflect the full case number as formatted here, including all initials.


                                                      Clerk, U.S. District Court
 April 15, 2019                                       By /s/ Edwin Sambrano
      Date                                              Deputy Clerk


CV−15 (04/16)         NOTICE OF NEW CASE NUMBER / JUDGE ASSIGNMENT
